Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2010/0219152 (Derrien et al. hereinafter).
In re claim 1, with reference to Figs. 1-10, Derrien et al. discloses: A container made of resin (paragraph 0052), the container comprising: a neck portion (2) that is opened; a tubular body portion (5); and a bottom portion (8) sealing one end side of the body portion, wherein the bottom portion includes a ground contact portion (9, 10, 20, 21 taken together) provided on an outer peripheral part of the body portion and a raised bottom portion (12) provided on an inner side of the ground contact portion and configured to deform according to a change in internal pressure (paragraph 0060), wherein the raised bottom portion includes an upper surface portion (at 15 in Fig. 5) provided in a central part thereof and a connecting portion (11) that connects the upper surface portion and the ground contact portion, and wherein at least the connecting portion of the bottom portion is provided with a reinforcement portion (22) that extends in a radial direction of the bottom portion and reinforces the bottom portion (paragraph 0087, 0088).
In re claim 2, with reference to the Figs. noted above, Derrien et al. discloses the claimed invention including wherein the connecting portion is formed such that an end portion of the connecting portion on the upper surface portion side is located closer to the neck portion than an end portion of the connecting portion on the ground contact portion side in a state where the internal pressure is a normal pressure (see Fig.5, pre-described vacuum is considered a normal pressure).
In re claim 3, with reference to the Figs. noted above, Derrien et al. discloses the claimed invention including wherein the reinforcement portion is a rib (22) protruding from an inner surface of the bottom portion (See Fig. 6).
In re claim 4, with reference to the Figs. noted above, Derrien et al. discloses the claimed invention including wherein the bottom portion is provided with a plurality of the reinforcement portions which extend radially from a central part of the bottom portion toward an outer peripheral part of the bottom portion (see Fig. 6).
In re claim 5, with reference to the Figs. noted above, Derrien et al. discloses the claimed invention including wherein the reinforcement portion includes a main body portion provided in the connecting portion, a first extension portion continuous from the main body portion and extending to the upper surface portion, and a second extension portion continuous from the main body portion and extending to the ground contact portion (9, 10, 20, and 21 taken together define the ground contact portion, note that applicant’s ribs 24 do not reach to the ground contact surface, but rather the “ground contact portion” 18).

[AltContent: textbox (Main Body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Extension)][AltContent: textbox (1st Extension)][AltContent: arrow]
    PNG
    media_image1.png
    459
    594
    media_image1.png
    Greyscale

In re claim 6, with reference to the Figs. noted above, Derrien et al. discloses the claimed invention including wherein a thickness of the first extension portion and a thickness of the second extension portion are thinner than a thickness of the main body portion (ribs 22 are thinner vertically at the extensions than in the middle).
In re claim 7, with reference to the Figs. noted above, Derrien et al. discloses the claimed invention including wherein a width of the first extension portion and a width of the second extension portion are narrower than a width of the main body portion (ribs 22 taper at the extensions, see Fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.